                 Case 2:18-cr-00739-PA Document 55 Filed 07/07/20 Page 1 of 5 Page ID #:304
                                         United States District Court
                                         Central District of California
                                            SECOND AMENDED


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-739 PA

 Defendant            Denise Kim                                             Social Security No. 6          3     0     0

 akas: None                                                                  (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.       June    22    2020


 COUNSEL                                                           Robert Eugene Courtney, Retained
                                                                             (Name of Counsel)

      PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING          Introducing Misbranded Drugs Into Interstate Commerce in violation of 21 U.S.C. § 331(a) as charged in
                      Count One of the Single-Count Information.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
                      judgment of the Court that the defendant, Denise Kim, is hereby placed on probation on Count One of the
                      Information for a term of three years under following terms and conditions:

1.             The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
               Office and General Order 18-10, including the conditions of probation and supervised release set forth in
               Section III of General Order 18-10.

2.             During the period of community supervision, the defendant shall pay the special assessment and any Court-
               ordered financial obligation in accordance with this judgment's orders pertaining to such payment.

3.             The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
               financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
               inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
               financial obligation.

4.             The defendant shall participate for a period of six months in a home detention program which may include
               electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe
               all rules of such program, as directed by the Probation Officer. The defendant shall maintain a residential
               telephone line without devices and/or services that may interrupt operation of the monitoring equipment.

5.             The defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed the sum of
               $12.00 for each day of participation. The defendant shall provide payment and proof of payment as directed
               by the Probation Officer.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 5
                 Case 2:18-cr-00739-PA Document 55 Filed 07/07/20 Page 2 of 5 Page ID #:305

 USA vs.      DENISE KIM                                                   Docket No.:    CR 18-739 PA



6.            The defendant shall perform 400 hours of community service, as directed by the Probation Officer.

7.            The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
              financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
              inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
              financial obligation.

8.            The drug testing condition mandated by statute is suspended based on the Court's determination that the
              defendant poses a low risk of future substance abuse.

It is ordered that the defendant shall pay restitution in the total amount of $114,544.74 pursuant to 18 U.S.C. § 3663A.

The amount of restitution ordered shall be paid as follows:

Victim                                              Amount

KW                                                  $113,584.74
MD                                                  $    960.00

A sum of $25,000 shall be paid immediately. An additional $25,000 shall be paid in 60 days. And, the balance shall be
paid in monthly installments of at least 10 percent of defendant’s gross monthly income, but not less than $100,
whichever is greater, during the period of supervised release. These payments shall begin as previously set forth.
Nominal restitution payments are ordered as the Court finds that the defendant’s economic circumstances do not allow
for either immediate or future payment of the amount ordered.

The defendant shall be held jointly and severally liable with John Seil Lee, Contenda Health, LLC., Randall Phillip
Cranford, Chase Cranford, and SHH World Trading Enterprises, Inc. (Docket no. 19-00008), for the restitution ordered
in this judgment. The victims’ recovery is limited to the amount of their losses and the defendants’ liability for
restitution ceases if and when the victims receive full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

It is ordered that the defendant shall pay to the United States a special assessment of $25, which is due immediately.

The defendant shall comply with General Order No. 18-10.

Defendant advised of her right to appeal.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 5
                 Case 2:18-cr-00739-PA Document 55 Filed 07/07/20 Page 3 of 5 Page ID #:306

 USA vs.      DENISE KIM                                                                 Docket No.:      CR 18-739 PA




            July 07, 2020
            Date                                                           U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            07/07/2020                                              By     /s/ T. Jackson
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.      The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                     engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                    any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                           by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                         family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the               review and has determined that the restriction is necessary for
       court or probation officer;                                                          protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.     The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                    not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                  other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                    substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.     The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                    being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.     For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                 ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.     The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her                enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                     permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.     As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                     specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                     defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                   probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before               requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.     The defendant must follow the instructions of the probation officer
       change;                                                                              to implement the orders of the court, afford adequate deterrence from
                                                                                            criminal conduct, protect the public from further crimes of the
                                                                                            defendant; and provide the defendant with needed educational or
                                                                                            vocational training, medical care, or other correctional treatment in
                                                                                            the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 3 of 5
                 Case 2:18-cr-00739-PA Document 55 Filed 07/07/20 Page 4 of 5 Page ID #:307

 USA vs.      DENISE KIM                                                         Docket No.:     CR 18-739 PA



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
                 Case 2:18-cr-00739-PA Document 55 Filed 07/07/20 Page 5 of 5 Page ID #:308

 USA vs.      DENISE KIM                                                        Docket No.:       CR 18-739 PA



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
